Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 12/13/2021 is acknowledged.

Claim Interpretation/Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
MPEP 2164 states:
Before any analysis of enablement can occur, it is necessary for the examiner to construe the claims. For terms that are not well-known in the art, or for terms that could have more than one meaning, it is necessary that the examiner select the definition that the examiner intends to use when examining the application, based on their understanding of what applicant intends it to mean, and explicitly set forth Genentech v. Wellcome Foundation, 29 F.3d 1555, 1563-64, 31 USPQ2d 1161, 1167-68 (Fed. Cir. 1994)

The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not pro2vide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112(a)  , first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP 2162-2163.07(b). 


sufficient detail of how the empirical data is actually collected upon each data point it is unclear how one skilled in the art would be enabled by this specification to carry out the present invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites, “a) measuring compaction values for a plurality of glass sheets cut from a plurality of glass ribbons formed with different cooling rates;”  It is unclear if the different cooling rates of step a) are referring to different cooling rates applied to the glass ribbon manufacture or the glass sheets cut from a plurality of glass ribbons.  
Specification [0061] indicates the compaction is measured from a cut glass sheet.  [0061] indicates the data may be collected along the centerline of the glass ribbon and the compaction is determined from a glass sheet cut from the glass ribbon.  Thus for the purpose of this examination the compaction is determined from a cut sheet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allaire et al. (US 20070220920) referred to as Allaire herein after and further in view of Walter M. Thermal Compaction Modeling of Corning Code 7059 Fusion Drawn Glass referred to as Walter herein after.
Regarding claims 1-4, Walter discloses measuring compaction that occurs in thermal processing of a plate of glass formed by the fusion process (Page 2, second column, paragraph 4) wherein the compaction data points may be experimentally achieved to represent the temperature at the time of manufacture in the fusion process (Page 3; both Theory and Experimental procedure)
 Under the Experimental procedure of Walter the fusion drawn glass was submitted to different cooling schedules of slow cooling and fast cooling  (Page 3; last paragraph) from glass based on its temperature and discloses compaction is altered by the heat schedule or cooling rate (see Fig 4-5). 
Walter specifically states many possible heat-treatment cycle variables exist and it is unclear how to display all the data of how they predict compaction and uses a standard linear regression with predicted thermal compaction from experimentally measured thermal compaction for all heat 
Walter specifically states the cooling rate is a factor in controlling compaction (page 7; col 1) and how to optimize compaction (Fig 9).
Thus Walter experimentally determines the compaction at a variety of cooling rates of glass from a fusion process and that the desire of one skilled in the art is to minimize compaction during the fusion draw process (at least page 7; Col 2; paragraph 2).  Walter fails to disclose obtaining a plurality of regression coefficients corresponding to a plurality of temperatures; and selecting a predetermined cooling curve, the predetermined cooling curve comprising a plurality of predetermined cooling rates.
In an analogous art Allaire discloses fusion forming glass [0029] wherein thermal history determines the stresses in the finalized glass sheet and compaction [0007], [0030].
Allaire discloses determining predicted distortion, such as compaction [0007], by obtaining a plurality of stress data and minimizing the predicted distortion from the stress data and modifying the manufacturing process in response to the predicted distortion (at least [0013]).  Allaire discloses obtaining a collection of data, such as preceding stress analysis, such as compaction as discussed above, from glass sheets drawn from the same fusion apparatus wherein the glass ribbon may be subjected to a predetermined-cooling scheme and varied in response to predicted stress data [0053].  Allaire discloses multiple ways to obtain stress data and then varying the cooling scheme according to the predicted stresses [0054]-[0056] and in particular using linear regression analysis to analyze the data for example using linear regression analysis known in the art such as principal compound regression [0051] and predict the unknown stress value , in this scenario compaction. 
Walter discloses the cooling rate affects compaction in the overflow fusion process and discloses performing linear regression on a variety of fusion draws to predict compaction and Allaire also discloses performing additional linear regression based on data of stresses obtained from a variety of fusion 
The data would necessarily require measuring compaction values for a plurality of glass sheets from a plurality of glass ribbons formed with different cooling rates;
 Thus correlating the measured compaction values with the cooling rates of step a) to obtain a plurality of regression coefficients corresponding to a plurality of temperatures and modifying the predetermined cooling rates to minimize the predicted compaction value and obtain target cooling rates.  
This analysis of predicting dependent variable of compaction in a multiple regression model is well-known, as well as other linear regression analysis, as exhibited by the prior art presented herein.  
Absent any additional claimed variables or inputs it would be obvious to one of ordinary skill in the art to perform any linear regression analysis computations on the cooling rate, or cooling curve in a fusion draw process for predicting compaction.
The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), but stated that the Federal Circuit had erred by applying the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way. KSR, 550 U.S. at 404, 82 USPQ2d at 1391. Specifically, the Supreme Court stated that the Federal Circuit had erred in four ways: (1) "by holding that courts and patent examiners should look only to the problem the patentee was trying to solve " (Id. at 420, 82 USPQ2d at 1397); (2) by assuming "that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem" (Id.); (3) by concluding "that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try’" (Id. at 421, USPQ2d at 1397); and (4) by overemphasizing "the risk of courts and patent examiners falling prey to hindsight bias" and as a result applying "[r]igid preventative rules that deny factfinders recourse to common sense" (Id.).
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation." Id.  at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. The Supreme Court further stated that:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396.
Using the obviousness statements above:
-Measuring compaction for different thermal schedules on a glass sheet or a fusion downdraw method to form a glass sheet is known in the prior art.  
-Measuring compaction and the desire to control compaction of a glass sheet is known in the prior art.
-The input of data sets of compaction for different thermal schedules (Walter) and/or stresses including compaction (Allaire) and performing linear regression analysis to predict a desired component is known in the prior art (both Walter and Allaire), particularly for a specific cooling curve (Walter) is known in the prior art.
	Thus as per KSR as stated above, the work is available in one field of endeavor and it would be further obvious to one of ordinary skill in the art to use the linear regression analysis known in the art such as principal compound regression [0051] to analyze data and predict the unknown stress value, on the method of comparing thermal impact, such as the cooling rate, on the compaction of glass as taught by Walter, cited above.
Regarding claim 5, compaction may be predicted by a regression analysis i.e. the prediction at a given moment/ (compaction)=intercept + (the slope of coefficients for each of the independent variables or regression determined)(cooling rate).  
Regarding claim 6, Walter discloses the metastablized state of the glass sheet in the fusion draw is where the glass obtains its metastable structure  such that it is fixed or at equilibrium and would have minimum compaction is time dependent (at least page 1; Col 1; paragraph 2 and Col 2) and a fusion 
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must firs be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.

It would be obvious to one of ordinary skill in the art to optimize the temperatures within these ranges or temperatures at which a particular glass is metastable and obtain compaction values within said temperature ranges to represent the compaction of the final glass sheet in the data set. 

 Claims 2 and 5 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Allaire et al. (US 20070220920) referred to as Allaire herein after and further in view of Walter M. Thermal Compaction Modeling of Corning Code 7059 Fusion Drawn Glass referred to as Walter herein after and further in view of Applicant’s own Admitted Prior art, referred to as ADA herein after.
Regarding claim 2, The combined teachings of Allaire and Walter do not specifically teach the regression analysis equation of present claim 2.

    PNG
    media_image2.png
    449
    682
    media_image2.png
    Greyscale

Thus manipulation of data sets using linear regression is well known as ADA states in [0063], thus it would be obvious to one of ordinary skill in the art to predict compaction values of fusion drawn glass as taught by Walter using the linear regression and such techniques well-known in the art as admitted by ADA.
Regarding claim 5, the above disclosure would yield a predicted compaction equation as required by claim 5.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being obvious over Allan et al. (US 20170076024) referred to as Allan herein after and further in view of ADA.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor 
Regarding claims 1 and 3-4, Allan discloses a method of controlling compaction based on thermal-cycles using a computer-implemented method (at least [0009], [0035]) using prediction of glass relaxation which yields specific compaction [0036], 
Allan discloses relaxation of glass is based on thermal history [0036], i.e. cooling profile, and using data to predict behavior of the glass and suitable compositions [0038].  Allan discloses fitting measured data to relaxation and/ or compaction data [0042], [0058] based on the constant of temperature [0044].
Example 2 specifically uses a computer implemented model to predict/estimate compaction of a glass article formed from a fusion process [0093]-[0094], wherein the temperature is measured during the fusion process as it cools [0094] and temperature over a function of time, or cooling rate, and determining the compaction therefrom [0098]-[0099].


    PNG
    media_image2.png
    449
    682
    media_image2.png
    Greyscale

Thus manipulation of data sets using linear regression is well known as ADA states in [0063], thus it would be obvious to one of ordinary skill in the art to predict compaction values of fusion drawn glass as taught by Allan using the linear regression and such techniques well-known in the art as admitted by ADA.
The combined teachings of Allan and ADA of performing linear regression on the compaction measurements of different cooling rates in the fusion process and then predicting or estimating a cooling rate for the desired compaction necessarily includes the claimed steps of
a) measuring compaction values for a plurality of glass sheets cut from a plurality of glass ribbons formed with different cooling rates;
b) correlating the measured compaction values with the cooling rates of step a) to obtain a plurality of regression coefficients corresponding to a plurality of temperatures;
c) selecting a predetermined cooling curve, the predetermined cooling curve comprising a plurality of predetermined cooling rates at the corresponding plurality of temperatures of step (b);

e) modifying the predetermined cooling rates to minimize the predicted compaction value and obtain target cooling rates;
f) drawing a subsequent glass ribbon using the target cooling rates
and substituting the modified cooling rates for the predetermined cooling rates and repeating steps d) and e).
Regarding claim 6, Allan discloses measuring within fictive temperature ranges [0018] thus it would be obvious to one of ordinary skill in the art to optimize the data results by obtaining a variety of data within the fictive temperature ranges.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must firs be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040055338 A1 at least [0012] where temperature is best measured from the root or within drawing process taking into account viscous flow- relating to Walter



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741